           Case 5:20-cv-00960-PRW Document 1 Filed 09/24/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1.   MARK HOWELL,                            )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )            CIV-20-960-PRW
                                                 Case No. ___________
                                             )   (Formerly Oklahoma County
1.   DUIT HOLDINGS, INC., and                )   Case No. CJ-2020-4071)
2.   PIONEER TRANSPORT, INC.,                )
                                             )
              Defendants.                    )

                               NOTICE OF REMOVAL

      TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendants, Duit Holdings, Inc.

and Pioneer Transport, Inc., (referred to herein as “Defendants”), hereby remove this

action from the District Court of Oklahoma County, Oklahoma, where it was filed as

Cause No. CJ-2020-4071, styled Mark Howell v. Duit Holdings, Inc. and Pioneer

Transport, Inc., to the United States District Court for the Western District of Oklahoma.

As the grounds for removal, Defendants state as follows:

      1.      Plaintiff filed his Petition in this matter on August 28, 2020 in the District

Court of Oklahoma County, Oklahoma, which is located within the Western District of

Oklahoma.

      2.      Defendant Pioneer Transport, Inc. was served with Summons and the

Petition on September 4, 2020. A copy of Plaintiff’s Petition is attached hereto as

Exhibit “1”, and a copy of the Summons is attached hereto as Exhibit “2”. A Copy of the

state court docket sheet is attached hereto as Exhibit “3”. Defendant Duit Holdings, Inc.
            Case 5:20-cv-00960-PRW Document 1 Filed 09/24/20 Page 2 of 4




was not served. Instead Plaintiff issued a summons and served it on Duit Trucing, LLC

who is not a named party to the suit or otherwise mentioned in the Petition.

       3.      This is a civil action over which this Court has original subject matter

jurisdiction under the provisions of 28 U.S.C. § 1331. Plaintiff asserts claims for alleged

violation of the Americans with Disabilities Act, and interference and/or retaliation under

the Family Medical Leave Act (“FMLA”). See Plaintiff’s Petition, paragraph 3.

Plaintiff’s claims arise under the laws of the United States and involve issues of federal

question. Therefore, this court has jurisdiction under 28 U.S.C. § 1331 and this action

may be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441.

       4.      Plaintiff also brings state law claims which arise out of the same transaction

or occurrence as his federal claims, and are part of the same case or controversy pursuant

to 28 U.S.C. § 1367(a). Specifically, Plaintiff claims that Defendant violated the

Oklahoma Anti-Discrimination Act. See Plaintiff’s Petition paragraph 3.

       5.      This Notice of Removal is timely because it is filed within thirty (30) days

from the date Defendants received a copy of the Petition. See 28 U.S.C. § 1446(b).

       6.      As required by 28 U.S.C. § 1446(d), written notice of the filing of this

Notice of Removal is being filed this day with the Clerk of the District Court of

Oklahoma County, Oklahoma.

       7.      In accordance with LCvR 81.2, Fed. R. Civ. P. 81 and 28 U.S.C. § 1446(a),

copies of all process and pleadings previously served upon Defendants, including a copy

of the state court docket sheet, are attached hereto as Exhibits “1” through “4”.



                                              2
            Case 5:20-cv-00960-PRW Document 1 Filed 09/24/20 Page 3 of 4




       8.      There are no motions pending before the Oklahoma County District Court

in this matter, nor are any hearings currently set.

       WHEREFORE, Defendants remove this action to this Court pursuant to 28 U.S.C.

§§ 1331, 1441 and 1446.

                                           Respectfully submitted,



                                           /s/ Nathan L. Whatley
                                           Nathan L. Whatley, OBA #14601
                                           MCAFEE & TAFT
                                           A PROFESSIONAL CORPORATION
                                           Tenth Floor, Two Leadership Square
                                           211 North Robinson
                                           Oklahoma City, Oklahoma 73102
                                           Telephone: (405) 235-9621
                                           Facsimile: (405) 235-0439
                                           nathan.whatley@mcafeetaft.com

                                           ATTORNEY FOR DEFENDANTS




                                              3
        Case 5:20-cv-00960-PRW Document 1 Filed 09/24/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2020 I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following registrants:

      D. Colby Addison, OBA #32718
      Leah M. Roper, OBA #32107
      The Center for Employment Law
      1133 N. Portland Ave.
      Oklahoma City, OK 73107
      Telephone: (405) 252-1180
      colby@centerforemploymentlaw.com
      leah@centerforemploymentlaw.com

      ATTORNEYS FOR PLAINTIFF




                                        /s/ Nathan L. Whatley
                                        Nathan L. Whatley




                                          4
